DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/16/2022 has been entered.  Claims 14-20 and 34-40 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki WO 2011/096043 (hereinafter Tsuzuki) in view of Herman US 3429541 (hereinafter Herman) in view of Clemens US 6196509 (hereinafter Clemens) in view of Dominguez US 2670165 (hereinafter Dominguez).

    PNG
    media_image1.png
    556
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    557
    media_image2.png
    Greyscale

Re. Cl. 14, Tsuzuki discloses: An apparatus (Fig. 2b), comprising: a photovoltaic module system (1, Fig. 2b) comprising a frame rail (3, Fig. 2b) and cables (4, Fig. 2b); and a cable support clip (10, Fig. 2a-b) coupled to the photovoltaic module system (see Fig. 2b), the cable support clip to route the cables along the frame rail of the photovoltaic module system (see Fig. 2b), the cable support clip, comprising: a cable retainer (left and right halves of 10, Fig. 2a) having two portions (see Fig. 2a), each portion comprising a supporting portion (see annotated figure 2a) extending between a respective first support joint and a respective second support joint (see annotated figure 2a), and the cable retainer comprising a retaining portion (see annotated figure 2a), wherein the retaining portion extends upward from and directly joins the second support joints (see annotated figure 2a), and wherein the retaining portion comprises two portions (see annotated figure 2a) that meet at a segment (17, Fig. 2a); a pair of arms (see rear 13 and 12, Fig. 2a), each of the pair of arms extending upward from a respective one of the first support joints to a respective one of a pair of contact joints (11, Fig. 2a); a first clip portion (14, 15, 16, Fig. 2a) coupled to a first of the contact joints (see Fig. 2a), wherein the first clip portion extends from the first of the contact joints to a first contact end (16, Fig. 2a); a second clip portion (other 14, 15, 16, Fig. 2a) coupled to the second of the contact joints (see Fig. 2a), wherein the second clip portion extends from the second of the contact joints to a second contact end (other 16, Fig. 2a); App. No. 16/368,2942Examiner: Weinhold, Ingrid M. Dkt No. 131815-246684_P196CArt Unit: 3632wherein the first contact end and the second contact end are free ends aligned along an upper contact axis (see Fig. 2a, the ends 16 are free ends and align along a horizontal axis), wherein the first contact joint and the second contact joint of the pair of first and second contact joints are aligned along a lower contact axis (see Fig. 2a-b, right and left 11 are aligned along a lower contact axis since they pass through 3d and contact 3c).
Re. Cl. 15, Tsuzuki discloses: each of the supporting portions of the cable support clip extends along a horizontal plane from the arms to the retaining portion (see Fig. 2a, each of the supporting portions extend in a horizontal plane to form a base for the cables 4 on either side of the bump), and wherein a cable channel is defined between the pair of arms, the supporting portion, and the retaining portion (see Fig. 2a-b).
Re. Cl. 16, Tsuzuki discloses: a second cable channel of the cable support clip is orthogonal to the cable channel and is defined between the pair of arms (see Fig. 2a, between the arms 13/12 extending in a perpendicular direction to where the cables 4 are laid), the supporting portions, and the retaining portion (see Fig. 2a).
Re. Cl. 17, Tsuzuki discloses: one or more of the pair of arms or the clip portions of the cable support clip are segments of a length of wire (see Fig. 2a).
Re. Cl. 18, Tsuzuki discloses: the length of wire of the support clip extends from the first contact end to the second contact end through the clip portions, the pair of arms, and the cable retainer (see Fig. 2a).
Re. Cl. 19, Tsuzuki discloses: the first clip portion of the cable support clip includes a first upper contact surface at the first contact end, and wherein the second clip portion includes a second upper contact surface at the second contact end (see Fig. 2a-b, the portions 16 have upper contact surfaces which contacts 3c for example).
Re. Cl. 14, Tsuzuki does not disclose the cable support clip is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail; the supporting portions are non-parallel with one another, the two portions are non-parallel which meet at a curved segment, the curved segment directly between the two-non-parallel portions.  As can be seen in Fig. 5a, the two portions of the retaining portions are parallel and meet at straight segment 17 which is directly between the parallel segments.  Herman discloses an alternate holder wire holder (Fig. 3) which includes arms (portion A and opposing portion, Fig. 3), supporting portions (24, Fig. 3) and two non-parallel portions (25, Fig. 3) that meet at a curved segment (26, Fig. 3), the curved segment directly between the two non-parallel portions (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining portion to be two non-parallel portions joined directly at a curved segment as disclosed by Herman since Herman states that such a modification biases the objects against the resting arm portions (19) (Col. 3, Lines 16-21).  Such a modification would provide a more secure gripping of the cables (4) as shown in Fig. 5b of Tsuzuki.  
Re. Cl. 14, the combination of Tsuzuki in view of Herman does not disclose the cable support clip is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail; the supporting portions are non-parallel with one another. Clemens discloses a wire supporting device which includes a retainer (10, Fig. 1) having two portions (11, 12 Fig. 1), each portion comprising a supporting portion (18, Fig. 1-3) extending between a respective first support joint and a respective second support joint (see Fig. 1-3, where 17 meets 18 and where 18 meets 16), and the cable retainer comprising a retaining portion (16s, Fig. 2), wherein the retaining portion extends upward from and directly joins the second support joints (see Fig. 2). Re. Cl. 14, Clemens discloses the supporting portions are non-parallel with one another (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Tsuzuki in view of Herman device to have the supporting portions be non-parallel to provide a wider base of support for the cables.  In other words, by modifying the supporting portions to be angled outwardly away from one another rather than being parallel would provide a wider base for which the cables can be laid on which would support more of the length of the cables being supported.
Re. Cl. 14, the combination of Tsuzuki in view of Herman in view of Clemens does not disclose the cable support clip is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail.  Dominguez discloses an apparatus (Fig. 1) which includes a wire hanger (see Fig. 1) that couples to a frame rail (13, Fig. 1) via the use of hook members (14, Fig. 1).  Re. Cl. 14, Dominguez discloses the hanger is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail (see Fig. 1, shown as wrapping around an outermost edge of 13), a first clip portion (see annotated figure 1) coupled to a first of the contact joints (see annotated figure 1), wherein the first clip portion extends from the first of the contact joints to a first contact end (free end of first clip portion, annotated figure 1); a second clip portion (see annotated figure 1) coupled to the second of the contact joints (see annotated figure 1) wherein the second clip portion extends from the second of the contact joints to a second contact end (see free end of second clip portion, annotated figure 1); App. No. 16/368,2942Examiner: Weinhold, Ingrid M. Dkt No. 131815-246684_P196CArt Unit: 3632wherein the first contact end and the second contact end are free ends aligned along an upper contact axis (see annotated figure 1), wherein the first contact joint and the second contact joint of the pair of first and second contact joints are aligned along a lower contact axis (see annotated figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the top portion of the Tsuzuki which penetrate a hole in the frame member as seen in Fig. 2b with the hook members which wrap around the frame member as disclosed by Dominguez to enable the user to attach to a frame rail without openings.  Such a modification would enable the device to be used with a larger number of frame rails by not specifically needing openings in the frame rails. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki in view of Herman in view of Clemens in view of Dominguez as applied to claims 14-19 above, and further in view of Aotani US 2015/0276093 (hereinafter Aotani).
Re. Cl. 20, Tsuzuki does not disclose the length of wire of the cable support clip includes a spring wire having a diameter in a range of 1 to 5 mm.  Aotani discloses a photovoltaic cable clip (Fig. 1) which is made of wire and attaches to a frame (see Fig. 1-2) which is made out of spring wire (see Abstract, elastic wire).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the Tsuzuki and Herman combination to be spring wire as disclosed by Aotani since the cable would need resiliency to pass through the opening (see 3d in Tsuzuki) and to retain the device as illustrated in Fig. 5b.  Furthermore, regarding the limitation of having a diameter in the range of 1 to 5mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device discussed above to have a diameter of between 1mm and 5mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device discussed above would not operate differently with the claimed diameter since the diameter would still enable the device to function as illustrated in Fig. 5b of Tsuzuki. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges.
Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki in view of Dominguez.

Re. Cl. 34, Tsuzuki discloses: An apparatus (Fig. 2b), comprising: a photovoltaic module system (1, Fig. 2b) comprising a frame rail (3, Fig. 2b) and cables (4, Fig. 2b); and a cable support clip (10, Fig. 2a-b) coupled to the photovoltaic module system (see Fig. 2b), the cable support clip to route the cables along the frame rail of the photovoltaic module system (see Fig. 2b), the cable support clip, comprising: a cable retainer (left and right halves of 10, Fig. 2a) having two portions (see Fig. 2a), each portion comprising a supporting portion (see annotated figure 2a) extending between a respective first support joint and a respective second support joint (see annotated figure 2a), and the cable retainer comprising a retaining portion (see annotated figure 2a), wherein the retaining portion extends upward from and directly joins the second support joints (see annotated figure 2a), a pair of arms (see rear 13 and 12, Fig. 2a), each of the pair of arms extending upward from a respective one of the first support joints to a respective one of a pair of contact joints (11, Fig. 2a); a first clip portion (14, 15, 16, Fig. 2a) coupled to a first of the contact joints (see Fig. 2a), wherein the first clip portion extends from the first of the contact joints to a first contact end (16, Fig. 2a); a second clip portion (other 14, 15, 16, Fig. 2a) coupled to the second of the contact joints (see Fig. 2a), wherein the second clip portion extends from the second of the contact joints to a second contact end (other 16, Fig. 2a); App. No. 16/368,2942Examiner: Weinhold, Ingrid M. Dkt No. 131815-246684_P196CArt Unit: 3632wherein the first contact end and the second contact end are free ends (see Fig. 2a, the ends 16 are free ends and align along a horizontal axis).
Re. Cl. 35, Tsuzuki discloses: each of the supporting portions of the cable support clip extends along a horizontal plane from the arms to the retaining portion (see Fig. 2a, each of the supporting portions extend in a horizontal plane to form a base for the cables 4 on either side of the bump), and wherein a cable channel is defined between the pair of arms, the supporting portion, and the retaining portion (see Fig. 2a-b).
Re. Cl. 36, Tsuzuki discloses: a second cable channel of the cable support clip is orthogonal to the cable channel and is defined between the pair of arms (see Fig. 2a, between the arms 13/12 extending in a perpendicular direction to where the cables 4 are laid), the supporting portions, and the retaining portion (see Fig. 2a).
Re. Cl. 37, Tsuzuki discloses: one or more of the pair of arms or the clip portions of the cable support clip are segments of a length of wire (see Fig. 2a).
Re. Cl. 38, Tsuzuki discloses: the length of wire of the support clip extends from the first contact end to the second contact end through the clip portions, the pair of arms, and the cable retainer (see Fig. 2a).
Re. Cl. 39, Tsuzuki discloses: the first clip portion of the cable support clip includes a first upper contact surface at the first contact end, and wherein the second clip portion includes a second upper contact surface at the second contact end (see Fig. 2a-b, the portions 16 have upper contact surfaces which contacts 3c for example).
Re. Cl. 34, Tsuzuki does not disclose the cable support clip is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail. Dominguez discloses an apparatus (Fig. 1) which includes a wire hanger (see Fig. 1) that couples to a frame rail (13, Fig. 1) via the use of hook members (14, Fig. 1).  Re. Cl. 34, Dominguez discloses the hanger is attached to the frame rail from an outermost edge of the frame rail without extending through the frame rail (see Fig. 1, shown as wrapping around an outermost edge of 13), a first clip portion (see annotated figure 1) coupled to a first of the contact joints (see annotated figure 1), wherein the first clip portion extends from the first of the contact joints to a first contact end (free end of first clip portion, annotated figure 1); a second clip portion (see annotated figure 1) coupled to the second of the contact joints (see annotated figure 1) wherein the second clip portion extends from the second of the contact joints to a second contact end (see free end of second clip portion, annotated figure 1); App. No. 16/368,2942Examiner: Weinhold, Ingrid M. Dkt No. 131815-246684_P196CArt Unit: 3632wherein the first contact end and the second contact end are free ends aligned along an upper contact axis (see annotated figure 1), wherein the first contact joint and the second contact joint of the pair of first and second contact joints are aligned along a lower contact axis (see annotated figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the top portion of the Tsuzuki which penetrate a hole in the frame member as seen in Fig. 2b with the hook members which wrap around the frame member as disclosed by Dominguez to enable the user to attach to a frame rail without openings.  Such a modification would enable the device to be used with a larger number of frame rails by not specifically needing openings in the frame rails. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki in Dominguez as applied to claims 34-39 above, and further in view of Aotani US 2015/0276093 (hereinafter Aotani).
Re. Cl. 40, Tsuzuki does not disclose the length of wire of the cable support clip includes a spring wire having a diameter in a range of 1 to 5 mm.  Aotani discloses a photovoltaic cable clip (Fig. 1) which is made of wire and attaches to a frame (see Fig. 1-2) which is made out of spring wire (see Abstract, elastic wire).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the Tsuzuki and Herman combination to be spring wire as disclosed by Aotani since the cable would need resiliency to pass through the opening (see 3d in Tsuzuki) and to retain the device as illustrated in Fig. 5b.  Furthermore, regarding the limitation of having a diameter in the range of 1 to 5mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device discussed above to have a diameter of between 1mm and 5mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device discussed above would not operate differently with the claimed diameter since the diameter would still enable the device to function as illustrated in Fig. 5b of Tsuzuki. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Re. Applicant’s argument that since Tsuzuki illustrates an attachment between the cable support clip and the frame rail where the frame rail is penetrated, Applicant’s claim are allowable over the prior art of record, the Examiner disagrees.  As stated above, the particular configuration at issue is taught by the Dominguez reference.  As can be clearly seen in annotated 1 of Dominguez discussed above, the clip portions of Dominguez do not extend through the frame rail and grip the frame rail in the same manner as Applicant’s device.  Therefore, Applicant’s argument has been considered but is not persuasive since the Tsuzuki penetrating configuration has been replaced with the Dominguez configuration in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aotani US 2015/0276093 and Junguis DE 29913965 disclose other known cable support attachments which do not extend through the frame rail.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632